        CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 1 of 7            EXHIBIT
                                                                                       1
                                                    Case Type: Personal Injury
STATE OF MINNESOTA                                            DISTRICT COURT
COUNTY OF HENNEPIN                                FOURTH JUDICIAL DISTRICT


Randa Hehnberger and John
Helmberger,

                          Plaintitl's,
      V.
Michaels Stores, Inc., Vanbarton Group
    and Van      o ervices MN LLC,
                          Defendants.

THIS SUMMONS IS DIRECTED TO ABOVE-NAMED DEFENDANTS:

      1, YOU ARE BEING SUED. The Plaintifffs have started a lawsuft against you.
         The Plaintiffs' Complaint against you is attached to this Summons. Do not
         throw these papers away. They are official papers that affect your rights.
         You must respond to this lawsuit even though it may not yet be filed with
         the Court and there may be no court file number on this Summons.
      2. YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS. You
         must give or mail to the person who signed this Summons a written
         response called an Answer within 21 days of the date on which you received
         this Summons. You must send a copy of your Answer to the person who
         sfgned this Summons located at:
         Schwebel Goetz 8s Sieben
         5120 IDS Center
         80 S. 8th Street
         Minneapolis, MN 55402
      3. YOU MUST RESPOND TO EACH CLAII11. The Answer is your written
         response to the Plaintiffs' Complaint. In your Answer you must state
         whether you agree or disagree with each paragraph of the Complaint. If you
         believe the Plaintiffs should not be given everything asked for in the
         Complaint, you must say so in your Answer.
      4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
         RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
         SUMIIQONS. If you do not Answer within 21 days, you will lose this case.
         You will not get to tell your side of the story, and the Court may decide
         against you and award the Plaintiffs everything asked for in the Complaint.
         If you do not want to contest the claims stated in the Complaint, you_do not ___
       CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 2 of 7



        need to respond. A default judgment can then be entered against you for the
        relief requested in the Complaint.

     S. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
        do not have a lawyer, the Court Administrator may have information about
        places where you can get legal assistance. Even if you cannot get legal
        help, you must still provide a written Answer to protect your rights or
        you may lose the case.

     6. ALTERNATIVE DISPUTE RESOLUTI011T. The parties may agree to or be
        ordered to participate in an alternative dispute resolution process under
        Rule 114 of the Minnesota General Rules of Practice. You must still send
        your written response to the Complaint even if you expect to use alternative
        means of resolving this dispute.


                               I hereby acknowledge that sanctions may be awarded
                               pursuant to Minn. Stat. § 549.211.

                               SCHWEBEL GQETZ & SIEBEN, P.A.
                                        %

Dated: May 17, 2021            By                      ~
                               Cou    'y A. La~ ence (#389015)
                               Jame S. Ballen ' e (#209739)
                               Matt ew J. Barb ' (#397240)
                               ATT     EYS FOR THE PLAINTIFFS
                               5120I _Cente
                               80 South Eighth Street
                               Minneapolis, Minnesota 55402-2246
                               Telephone: 612-377-?777
                               Fax: 612-333-6311
                               Email: elawrence@schwebel.com
                               Email: jballentine@schwebel.com
                               Email: mba.rber@schwebel.com
           CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 3 of 7




                                                       Case Type: Personal Injury
STATE OF MINNESOTA                                             DISTRICT COURT
COUNTY OF R.AMSEY                                   SECOND JUDICIAL DISTRICT

Randa Helmberger and John
Helmberger,
                        Plaintiffs,
          V.                                             COMPLAINT

Michaels Stores, Inc., Vanbarton Group
LLC, and Vanbarton Services MN LLC,
                             Defendants.

      Plaintiffs Randa Helmberger and John Helmberger for their claims for relief,
state and allege that:
Parties

      1.       Defendant Michaels Stores, Inc. (Michaels) is a corporation organized
under Delaware law with its principal place of business in Texas.
      2.       Michaels is authorized to do business in Minnesota and is in good
standing with the Minnesota Secretary of State.
      3.       Michaels has consented to personal jurisdiction in Minnesota by
appointing a registered agent for service of process located in Minnesota.
      4.       Michaels operates a store located in the Har-Mar Mall, which is located
at 2100 Snelling Avenue North, Roseville, Minnesota, Ramsey County.
      5.       Defendant Vanbarton Services MN LLC (Vanbarton Services) is a limited
liability company organized under Delaware law with its principal place of business in
Delaware.
      6.       Vanbarton Services is authorized to do business in Minnesota and is in
good standing with the Minnesota Secretary of State.
              CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 4 of 7



         7.      Vanbarton Services has consented to personal jurisdiction in Minnesota
by appointing a registered agent for service of process located in Minnesota.
         8.      Upon information and belief, at least one of the members or submembers
of Vanbarton Services is a citizen of the state of Minnesota.
         9.      Vanbarton Services manages the Har-Mar Mall.
         10.     Vanbarton Group LLC (Vanbarton Group) owns the Har-Mar Mall.
         11.     Vanbarton Group is not authorized to do business in Minnesota.
         12.     Vanbarton Group is not in good standing with the Minnesota Secretary of
State.
         13.     Vanbarton Group is a limited liability company organized under
Delaware law.
         14.     Defendants own, operate, manage, and maintain the commercial retail
establishment k.nown as Michaels Craft Store, which is located in Har-Har Mall at
2100 Snelling Avenue North, Roseville, MN 55113.
         15.     Plaintiffs Randa and John Helmberger are married to each other and are
citizens of Minnesota.
Cause of actioa
         16.     On June 19, 2019, at approximately 2:30 p.m., plaintiff Randa
Helmberger was lawfully present on the Michaeis Craft Store premises, which is
owned, operated, managed, and maintained by defendants.
         17.     At that time and place, defendanfis carelessly and negligently failed to
warn, maintain, repair, and otherwise exercise ordinary care in the operation,
maintenance, and repair, of the Michaels Craft Store premises so that it would be in a
safe condition for foreseeable entrants and patrons, including plaintiff Randa
Helmberger.


                                              -2-
          CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 5 of 7



       18.       Defendants were further careless and negligent in their failure to
maintain said premises knowing that entrants and patrons of Michaels Craf1 Store
regularly enter and exit said premises where plaintiff Randa Helmberger was caused to
trip and fall.
       19.       At that time and place, plaintifl' Randa Helmberger was caused to trip
and fall on an elevated lift at the threshold of the inside mall entrance as a result of
the carelessness and negligence of the defendants in their inspection, maintenance,
operation and repair of that area; in their failure to warn of a dangerous trap; in their
failure to maintain that area in a condition that was reasonably safe; in their failure to
keep that area in a state of reasonable repair; in their failure to keep the area in a
condition flt for the use intended; and as a result of other careless and negligent acts
and omission on the part of the defendants and each of them.
       20.       Defendants violated the Minnesota State Building and Accessibility
Codes, the ADA and ATSM Standards which all require that abrupt variations in
elevations greater than 1/4" be beveled. Plaintiff was caused to trip and fall on a sheer
threshold rising 1/~" perpendicular to defendants' floor in violation of the above codes,
statute and standards. Defendants' violation of the above codes, statute and
standards may constitute causal negligence per se under Minnesota law and
constitute prima facie evidence of defendants' negligence.
Damaaes
        21.      Defendants had actual and/or constructive knowledge of this dangerous
condition, which includes, but is in no way limited to, an arkificial condition of the
Michaels Craft Store premises located at the entrance/exit where plaintiff Randa
Helmberger was caused to trip and fall.




                                              -3-
         CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 6 of 7



      22.      As a direct and proximate result of this fall, plaintiff Randa Helmberger
sustained substantial injuries, including but not limited to a significant hamstring
tear and three tendons torn in the pelvis.
      23.      She has in the past and will in the future incur medical and hospital
expenses for the treatment of his injuries.
      24.      She has in the past and will in the future incur a loss of earnings and of
earning capacity.
       25.     She has in the past and will in the future suffer great physical and
mental pain.
       26.     Therefore, plaintiff Randa Helmberger has been damaged and injured in
an amount gxeat than Fifty Thousand and no/ 100 ($50,000.00) Dollars.
       27.     Plaintiff John Helmberger is the husband of plaintiff Randa Helmberger.
As a result of the serious injuries sustained by Randa Helmberger, John Helmberger
has in the past and will in the future be deprived of Randa's services, society, and
companionship. Therefore, Plaintiff John Helmberger has been damaged and injured
in an amount greater than Fifty Thousand and no/ 100 ($50,000.00) Dollars.
       WHEREFORE, plaintiffs Randa and John Helmberger pray judgment against
defendants and each of them in an amount greater than Fifty Thousand and no/ 100
($50,000) Dollars on behalf of plaintiff Randa Helmberger and in an amount greater
than Fifty Thousand and no/ 100 ($50,000) Dollars on behalf of plaintiff John
Helmberger, together with interest, costs, and disbursements incurred herein.




                                              -4-
       CASE 0:21-cv-01355-NEB-TNL Doc. 1-1 Filed 06/08/21 Page 7 of 7



                            I acknowledge sanctions may be awarded under
                            Minn. Stat. § 549.211.

                            SCHWEBEL GOETZ 8v SIEBEN, P.A.



Dated: May 17, 2021         By '•
                            Cour~ney A. La ence (#389015)
                            J `es S. Ballen ~ine (#209739)
                            Mat ~ ew J. Bar er (#397240)
                            ATTO           OR THE PLAINTIFFS
                            5120 IDS Center
                            80 South Eighth Street
                            Minneapolis, Minnesota 55402-2246
                            Telephone: 612-377-7777
                            Fax: 612-333-6311
                            Email: clawrence@schwebel.com
                                               ,schwebel.com
                            Email: jballentinec@
                            Email: mbarber@schwebel.com




                                    -5-
